Citation Nr: 1135318	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-04 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for coronary artery disease, status post myocardial infarction times two, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for diabetic retinopathy, to include as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for disability manifested by swelling of the ankles, legs, and hands, to include as secondary to service-connected diabetes mellitus.  

4.  Entitlement to service connection for disability manifested by discoloration of the feet, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and November 2007 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In pertinent part of the August 2007 decision, the RO denied service connection for diabetic retinopathy, swelling in the ankles, legs, and hands, and discoloration of the feet.   By way of the November 2007 decision, the RO denied the Veteran's petition to reopen his claim for service connection for coronary artery disease. 

The claim for service connection for coronary artery disease was previously denied by the RO in a June 2006 rating decision.  The Veteran did not appeal and the decision became final.  In August 2007 the Veteran filed a petition to reopen his claim.  In November 2007, the RO denied the petition to reopen his claim for service connection for coronary artery disease.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claim, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first address whether new and material evidence has been presented before giving consideration to the merits of a claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Through this decision, the Board sees fit to reopen the claim for service connection for coronary artery disease.  Adjudication of the merits of the claim are discussed in the Remand portion of the decision.  By this decision the Board will also decide the claim for entitlement to service connection for diabetic retinopathy.  The Board also finds that the issues of entitlement to service connection for a disability manifested by swelling of the ankles, legs, and hands and for a disability manifested by discoloration of the feet, to include as secondary to service-connected diabetes mellitus are to be remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By way of a June 2006 decision, the RO denied the Veteran's claim for service connection for coronary artery disease, in part, because there was no evidence of a nexus between the Veteran's coronary artery disease and the Veteran's military service.  The Veteran did not file a timely appeal on the June 2006 rating decision and it became final. 

2.  The additional evidence received since the June 2006 RO rating decision is neither cumulative nor redundant of evidence previously of record; it relates to previously unestablished facts necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim for service connection for coronary artery disease. 

3.  The Veteran does not have a current diagnosis of diabetic retinopathy.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the claim for service connection for coronary artery disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

2.  The Veteran does not have a current diagnosis of diabetic retinopathy.  38 C.F.R. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by correspondence in April 2007, September 2007, and April 2009.  These letters detailed the elements of a service connection claim, described the evidence and information necessary to substantiate the claims, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  In September 2007 the RO sent the veteran notification of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that, upon receipt of an application for service connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO informed the Veteran of the disability rating and effective dates in the April 2007, September 2007, and April 2009 letters. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The Veteran was afforded VA examinations in June 2007 and March 2008.  The Board finds that these examinations for service connection are sufficient since they were thorough and contemporaneous examinations of the Veteran that took into account records of pre-service treatment, service treatment records, and records of post-service examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).   

The Board is aware of no additional outstanding evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Finally, the Veteran was advised of his right to a hearing before the RO and/or before the Board, but he waived that right.  

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claims herein decided.


II. Analysis 

A.  Petition to Reopen

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such determination is subsumed by the final appellate decision.  38 C.F.R. § 20.1104.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

In determining if new and material evidence has been received, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Here, in June 2006 the RO denied service connection for coronary artery disease.  The Veteran did not file a timely appeal and the decision became final.  The RO denied service connection on a secondary basis because there was no evidence of a connection between the Veteran's coronary artery disease and his service-connected diabetes mellitus.  The RO also denied service connection on a direct service connection basis because the Veteran's service treatment records did not show findings of coronary artery disease and there was no medical nexus between the Veteran's current disability and his military service.  The evidence at the time of the June 2006  rating decision was comprised of the Veteran's service treatment records and a May 2006 VA examination; the May 2006 VA examination included a negative nexus opinion.  The Veteran did not appeal the June 2006 decision and the rating decision became final.  

Considering whether new and material evidence has been received to reopen the Veteran's claim of service connection for coronary artery disease as directly related to the Veteran's military service, the Board notes that the evidence received since the June 2006 RO rating decision includes VA treatment records, private treatment records, and an April 2008 private opinion.  In addition to the April 2008 private opinion that states that the Agent Orange could have contributed to his developing diabetes and subsequent coronary artery disease the Board notes that effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents for those who served in the Republic of Vietnam.  The intended effect of this amendment is to establish presumptive service connection for these diseases based on herbicide exposure and coronary artery disease is included under ischemic heart disease.  

The new evidence includes an April 2008 private opinion that gives the Veteran a positive nexus opinion.  The newly submitted evidence is not cumulative or redundant; it relates to an unestablished fact necessary to substantiate his claim, and it raises a reasonable possibility of substantiating the claim.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the June 2006 RO rating decision is new and material, and thus the claim for service connection for coronary artery disease is reopened.  

This does not mean that service connection is granted.  Rather, additional development of evidence will be undertaken (see the below remand) before the issue of entitlement to service connection for coronary artery disease is addressed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).   


B.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetic Retinopathy

The Veteran asserts that he has diabetic retinopathy that is secondary to his service-connected diabetes mellitus.  After a careful review of the Veteran's claims file the Board finds that service connection must be denied because there is no evidence that the Veteran has a current diagnosis of diabetic retinopathy.  

On VA examination in May 2006 and again in June 2007, and while receiving VA treatment in April 2008 and May 2009, the Veteran denied any visual complications of diabetes including retinopathy.  Diabetic retinopathy was not found at the May 2009 examination.  The impression included diabetes mellitus type two "with no retinopathy ou."  Therefore, there is no evidence that the Veteran has a current diagnosis of any visual complications, including diabetic retinopathy, that are secondary to his diabetes mellitus.  

As noted above the record contains no medical evidence of a current diagnosis of diabetic retinopathy.  Under certain circumstances, however, a diagnosis may be established by lay evidence.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Here, however, none of the criteria set forth in Jandreau have been met.  First, diabetic retinopathy is a specific eye disorder and the Veteran is not medically trained and competent to diagnose this condition.  Second, when the Veteran asserts that he has diabetic retinopathy, he is not reporting a contemporaneous diagnosis offered by a competent medical professional and he is not describing symptoms. Here, the lay evidence of record does not establish current disability.

While the Veteran may be competent to report symptoms, he is not competent to diagnosis his condition.   Here, there is simply no diagnosis of diabetic retinopathy.
Without competent evidence of a current disability of diabetic retinopathy service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In sum, the Board finds that the evidence of record is against the Veteran's claim for service connection for diabetic retinopathy.  There is no evidence that the Veteran was ever diagnosed with diabetic retinopathy and the Veteran even denied any such diagnosis while seeking VA treatment and at his VA examinations.   The Board finds that service connection for diabetic retinopathy is not warranted.  


ORDER

As new and material evidence to reopen the claim for service connection for coronary artery disease has been received, the appeal to this extent is allowed subject to further action discussed herein below.  

Service connection for diabetic retinopathy is denied. 



REMAND

The Board reopened the Veteran's claim of entitlement to service connection for  coronary artery disease based on the changes to 38 C.F.R. § 3.309(e) and the positive nexus opinion; the Board notes that there is a previous May 2006 VA examination negative nexus opinion.  Further development is warranted for the now reopened issue of coronary artery disease.

The Veteran should be afforded a VA examination in order to determine his current cardiac diagnosis.  The Veteran's post-service treatment records show that he had a history of coronary artery disease and stents in 1997 and 2003, but there is no evidence identifying the Veteran's actual current diagnosis.  Therefore, the RO should schedule the Veteran for a VA examination to determine the nature of the Veteran's current diagnosis and to obtain an opinion as to whether any diagnosed disability is related either to an aspect of service, such as the Veteran's Agent Orange exposure, or to his service-connected diabetes mellitus. 

Prior to turning to the remaining claims on appeal, the Board notes that the Veteran is already service-connected for peripheral neuropathy of all extremities.   Over the years he has maintained that he has additional disability involving the ankles, legs, hands, and feet related to service or a service-connected disorder.  The Veteran 
should be afforded VA examinations to determine if he currently has any separately diagnosed disabilities that are manifested by symptoms such as swelling in the ankles, legs, and hands, and discoloration of the feet.  If a separately diagnosed disorder is found, an opinion should be obtained as to the likelihood such condition is related to service or a service-connected disorder.

Prior to any examination, any outstanding records of pertinent medical treatment or examination should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified.  All records/responses received should be associated with the claims file.  

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.   The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his cardiac condition.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history as well as the May 2006 and April 2008 opinions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should first determine the nature of the Veteran's cardiac disease.  The VA examiner should then opine as to whether any cardiac disorder diagnosed, including coronary artery disease, is at least as likely as not, related to some aspect of service (including Agent Orange exposure) or to as service-connected disorder.  

3.  After the cardiac examination, the Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of any disability manifested by swelling of the ankles, legs, and hands, and discoloration of the feet.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should address each of the following questions:

A) Does the Veteran currently have a separate disability manifested by swelling of the ankles, legs, and hands?

B) If the Veteran has a separate disability manifested by swelling of the ankles, legs, and hands, then is it at least as likely as not that such disability is due to or aggravated by any of the Veteran's service-connected disabilities or his coronary artery disease?

C) Does the Veteran currently have a separate disability manifested by discoloration of the feet?

D) If the Veteran has a separate disability manifested by discoloration of the feet, then is it at least as likely as not that such disability is due to or aggravated by any of the Veteran's service-connected disabilities or his coronary artery disease?

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

4.  The RO should readjudicate the remaining claims on appeal, considering whether the Veteran's cardiac condition should be service-connected under the newly revised provisions at 38 C.F.R. § 3.309(e).  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
							 
No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


